Citation Nr: 1034691	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
1966 to October 1966 and again from December 1969 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma 
where the RO granted service connection for PTSD and assigned the 
initial rating.  The Veteran had a hearing before the Board in 
April 2010 and the transcript is of record.

The RO received additional evidence from the Veteran in May 2010 
after the file was sent to the Board.  A supplemental statement 
of the case (SSOC) was not issued, but this is not necessary 
since the evidence submitted was accompanied by a signed waiver 
of local jurisdictional review. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Veteran claims his PTSD is worse than currently rated and 
results in frequent panic attacks and several hospitalizations.

As indicated above, after the file was sent to the Board, the 
Veteran's representative sent voluminous amounts of VA outpatient 
treatment records indicating significant treatment for his PTSD 
through March 2010.

Thereafter, the Veteran's representative also sent a July 2010 
letter indicating the Veteran was hospitalized in June 2010 at 
the VA Medical Center in Oklahoma City, Oklahoma for 18 days for 
psychiatric treatment. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination in August 2007, 
three years ago.  At that time, the Veteran was diagnosed with 
PTSD and assigned a GAF score of 60 for a mild-to-moderate 
disability.

The Veteran testified during his hearing in April 2010 that he 
felt the 2007 examiner did not have a complete picture of his 
medical history because the examiner did not mention or seem to 
be aware of his 11 day hospitalization in May 2007, a few months 
prior to the examination.  VA outpatient treatment records, 
moreover, have varying GAF scores ranging from 35 to 60.  

As indicated above, the Veteran has since produced medical 
treatment records further noting significant treatment for his 
PTSD and, recently, his representative indicates the Veteran was 
once again hospitalized for 18 days of psychiatric treatment.  

In light of the medical evidence showing varying GAF scores and 
records since the 2007 examination indicating the examination may 
not reflect the current severity of the Veteran's condition, a 
new VA examination is indicated.

The Board further notes, VA hospitalization and outpatient 
treatment records from March 2010, to include records associated 
with the Veteran's identified 18 day hospitalization in June 
2010, are not currently of record.

Federal records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  The RO should make efforts to 
obtain the identified and recent VA hospitalization and 
outpatient treatment records because the file may not be 
currently complete.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for 
psychiatric treatment, to include 
hospitalization records, from the VA Medical 
Center in Oklahoma City, Oklahoma from March 
2010 to the present.  All efforts to obtain VA 
records should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

2.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for a psychiatric examination for his PTSD.  
The examiner should ascertain the current 
severity of the condition, including 
providing a GAF score. The examiner must 
conduct all necessary tests to ascertain the 
current severity of the Veteran's condition. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, resolving 
any conflicting medical opinions rendered and 
specifically resolving the varying findings 
and GAF scores of the  past VA examinations 
and VA outpatient treatment records. 

3.  After the above is complete, readjudicate 
the Veteran's claim for entitlement to an 
initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD). If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


